                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                                          Case No. 3:19cr76-MCR

ANDREW E. FISHER
_________________________________/

                                           ORDER
       Defendant Andrew E. Fisher seeks to introduce certain emails during the

Government’s case-in-chief as “reverse 404(b)” evidence. In response, the

Government argues that this evidence is impermissible character evidence and that

Fisher should not otherwise be allowed to introduce a disproportionately large and

cumulative number of exhibits during its case-in-chief. 1

       Federal Rule of Evidence 404(b)(1) provides that “[e]vidence of a crime,

wrong, or other act is not admissible to prove a person’s character in order to show

that on a particular occasion the person acted in accordance with the character.” Fed.

R. Evid. 404(b)(1). However, such evidence “may be admissible for another

purpose, such as proving motive, opportunity, intent, preparation, plan, knowledge,

identity, absence of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2). The



       1
          The Court notes that Fisher referenced various Federal Rules of Evidence, related to
impeachment and hearsay, in his pretrial brief. To the extent the parties wish to argue the
application of these rules to specific exhibits, they may do so at the attorney conference at 8:00
a.m. on Monday, March 2, 2020.
                                                                                      Page 2 of 5

Eleventh Circuit has characterized Rule 404(b) as a rule of inclusion and has noted

that “the list provided by the rule is not exhaustive and the range of relevancy outside

the ban is almost infinite.” United States v. Culver, 598 F.3d 740, 748 (11th Cir.

2010) (quoting United States v. Cohen, 888 F.2d 770, 776 (11th Cir. 1989)). Notably,

the Eleventh Circuit has recognized that a criminal defendant may present Rule

404(b) evidence concerning the prior bad acts of a witness, see Cohen, 888 F.2d at

776, which is sometimes referred to as “reverse” 404(b) evidence. See United States

v. Baptiste, 935 F.3d 1304, 1310 (11th Cir. 2019) (quoting United States v. Seals,

419 F.3d 600, 606 (7th Cir. 2005)). “[T]he standard for admission is relaxed when

the evidence is offered by a defendant.”2 Cohen, 888 F.2d at 776. However, the

defendant still must show that the evidence is not being offered “to prove the

character of a person in order to show action in conformity therewith.” Id.

(quotations omitted). Furthermore, “[w]hen the proffered evidence is shown to have

a special relevance to a disputed issue, the court must balance the probative value

against the possibility of unfair prejudice.” Id. When there is “simply no other

       2
          In order for the Court to admit Rule 404(b) evidence offered by the Government: (1) “the
evidence must be relevant to an issue other than the defendant’s character;” (2) the Government
must establish the act “by sufficient proof to permit a jury finding that the defendant committed
the extrinsic act;” and (3) “the probative value of the evidence must not be substantially
outweighed by its undue prejudice” or other factors under Rule 403. United States v. Matthews,
431 F.3d 1296, 1310–11 (11th Cir. 2005) (quoting United States v. Miller, 959 F.2d 1535, 1538
(11th Cir. 1992) (en banc)).

Case No. 3:19cr76-MCR
                                                                                       Page 3 of 5

practical means to prove the point, then the need factor points strongly toward receipt

of such evidence.” Id. (quotations omitted).

       Here, Fisher claims the emails at issue show that the Government’s witnesses,

including Scott Burton and Brad Hodgson, conducted a similar fraudulent scheme

with another pharmacy before meeting Fisher. The Court agrees and finds this case

similar to Cohen, in which the Eleventh Circuit found that the district court had

committed reversible error when it excluded the defendant from introducing Rule

404(b) evidence showing that a key government witness conducted a similar

fraudulent scheme before engaging in the fraudulent scheme at issue. See Cohen,

888 F.2d at 776–77. There, evidence that the witness “had the opportunity and ability

to concoct and conduct the fraudulent scheme without the aid or participation of the

[defendants] was relevant to the issue of their guilt.” Id. at 776. Likewise, to the

extent the evidence at issue here is offered to show that Burton, Hodgson, and others

had the capacity and ability to conduct a similar scheme to defraud Tricare without

Fisher’s aid or participation, it is admissible as Rule 404(b) evidence relevant to

Fisher’s defense. 3 Furthermore, on the limited record before the Court, the


       3
         The Government briefly argues that this evidence is impermissible character evidence
“because evidence that a co-conspirator ‘had previously deceived others could be construed as
indicating . . . his propensity to do so again.’” ECF No. 79 at 9 (quoting Baptiste, 935 F.3d at
1310–11). In Baptiste, the Eleventh Circuit determined only that the district court did not clearly
err when it excluded evidence that the defendant’s co-conspirator “had duped others into
Case No. 3:19cr76-MCR
                                                                                           Page 4 of 5

undersigned cannot, at this time, find that this evidence should be excluded under

Rule 403. 4 That said, while the Court is inclined to allow Fisher to introduce Rule

404(b) evidence during his cross examination of these witnesses, the Court will not

permit Fisher to hijack the Government’s case. The trial court retains broad

discretion “over the mode and order of examining witnesses and presenting

evidence” as well as the scope of cross-examination. Fed. R. Evid. 611; see also

United States v. Jeri, 869 F.3d 1247, 1262 (11th Cir. 2017) (“The trial court has

broad discretion . . . to determine the permissible scope of cross-examination.”). To

the extent the introduction of this evidence would unduly extend what would

otherwise be a cross examination reasonably based on the Government’s direct




participating in similar [fraudulent] schemes.” Baptiste, 935 F.3d at 1310–11. Notably, the court
determined that such evidence could either be construed as permissible Rule 404(b) evidence
showing the witness’s capacity to defraud or impermissible character evidence showing his
propensity to defraud. See id. at 1311. Because the evidence could be construed either way, the
court determined that the district court did not clearly abuse its discretion in rejecting the evidence.
See id. As noted, to the extent Fisher’s evidence is offered to show the witnesses’ capacity or
ability to conduct a similar fraudulent scheme without his involvement, it is admissible under Rule
404(b). If the Government is concerned that the jury may view this evidence in another light, it
may request an appropriate limiting instruction.
       4
        The Court will need to hear more from the parties on how the evidence is planned to be
used and its potential impact to rule definitely on whether its probative value is substantially
outweighed by unfair prejudice, confusion, undue delay, etc. See Fed. R. Evid. 403.

Case No. 3:19cr76-MCR
                                                                          Page 5 of 5

examination, Fisher will be required to introduce this evidence in his own case.

      DONE AND ORDERED this 1st day of March 2020.

                                M. Casey Rodgers
                                M. CASEY RODGERS
                                UNITED STATES DISTRICT JUDGE




Case No. 3:19cr76-MCR
